FILED: QUEENS COUNTY CLERK 10/17/2016 05:22 PM                                                    INDEX NO. 713435/2015
        CaseNO.
NYSCEF DOC.  1:21-cv-00798-PKC-VMS
                85                 Document 1-16 Filed 02/12/21 PageRECEIVED
                                                                      1 of 7 PageID #: 94
                                                                               NYSCEF: 10/17/2016




         SUPREME COURT OF THE STATE OF NEW YORK
         COUNTY OF QUEENS
         ---------------------------------------------------------------x
                                                                        :
         MLF3 ATLANTIC LLC,
                                                                        :
                  Plaintiff,
                                                                        :
                           - against -
                                                                        :
         ATLANTIC 111ST LLC, JARNAIL SINGH,                                 VERIFIED ANSWER
         111ST MANAGEMENT CORPORATION,                                  :
         THE CITY OF NEW YORK ENVIRONMENTAL                                 Index No. 713435/15
         CONTROL BOARD, NEW YORK CITY                                   :
         DEPARTMENT OF FINANCE, NEW YORK
         STATE DEPARTMENT OF TAXATION AND                               :
         FINANCE, CRIMINAL COURT OF THE CITY
          OF NEW YORK, PAY-O-MATIC CHECK                                :
         CASHING CORPORATION, EDUL N. AHMAD,
         HARBANS SINGH, and "JOHN DOE #1 through :
         JOHN DOE #12", the last twelve names being
         fictitious and unknown to plaintiff, the persons or :
         parties intended being the tenants, occupants,
         persons or corporations, if any, having or claiming :
         an interest upon the premises described in the
         complaint,                                                     :

                  Defendants.                                           :
         ---------------------------------------------------------------x

                           Defendant Harbans Singh, by his attorney, Thomas Torto, Esq., as and for his

         verified answer to the amended summons and amended verified complaint dated July 21, 2016,

         respectfully alleges as follows:

                           1.       Denies knowledge or information sufficient to form a belief as to the truth

         of the allegations contained in paragraph "1” of the amended complaint.




                                                               1 of 7
Case 1:21-cv-00798-PKC-VMS Document 1-16 Filed 02/12/21 Page 2 of 7 PageID #: 95




                 2.     Denies knowledge or information sufficient to form a belief as to the truth

 of the allegations contained in paragraph "2” of the amended complaint and respectfully refers

 the Court to the note referred to therein for its terms, conditions and legal effect.

                 3.     Denies knowledge or information sufficient to form a belief as to the truth

 of the allegations contained in paragraph "3” of the amended complaint and respectfully refers

 the Court to the mortgage referred to therein for its terms, conditions and legal effect.

                 4.     Denies knowledge or information sufficient to form a belief as to the truth

 of the allegations contained in paragraphs "4" and “5" of the amended complaint.

                 5.     Denies knowledge or information sufficient to form a belief as to the truth

 of the allegations contained in paragraph “6" of the amended complaint and respectfully refers

 the Court to the guaranty referred to therein for its terms, conditions and legal effect.

                 6.     Denies knowledge or information sufficient to form a belief as to the truth

 of the allegations contained in paragraphs "7", “8", “9" and “10" of the amended complaint.

                 7.     Denies knowledge or information sufficient to form a belief as to the truth

 of the allegations contained in paragraphs “11" and “12" of the amended complaint and

 respectfully refers the Court to the Agreement referred to therein for its terms, conditions and

 legal effect.

                 8.     Denies knowledge or information sufficient to form a belief as to the truth

 of the allegations contained in paragraphs “13", “14", “15", “16", “17", “18", “19, “20", “21",

 “22", “23", “24", “25" and “26" of the amended complaint.

                 9.     Denies knowledge or information sufficient to form a belief as to the truth

 of the allegations contained in paragraph “27" of the amended complaint except admits that

 defendant Harbans Singh claims a fifty percent interest in the Property at issue herein and that he

                                                   -2-




                                                2 of 7
Case 1:21-cv-00798-PKC-VMS Document 1-16 Filed 02/12/21 Page 3 of 7 PageID #: 96




 filed a notice of pendency in the action pending in this Court under Index No. 4550/14.

                10.     Denies knowledge or information sufficient to form a belief as to the truth

 of the allegations contained in paragraphs “28", “29", “30", “31", “32" and “33" of the amended

 complaint.

                11.     Repeats the above denials in response to the allegations contained in

 paragraph “34" of the amended complaint.

                12.     Denies knowledge or information sufficient to form a belief as to the truth

 of the allegations contained in paragraphs “35" and “36" of the amended complaint.

                13.     Denies each and every allegation in the amended complaint not

 hereinabove specifically denied or admitted.

                                FIRST AFFIRMATIVE DEFENSE

                14.     The amended complaint and each cause of action therein fail to state a

 cause of action.

                              SECOND AFFIRMATIVE DEFENSE

                15.     Upon information and belief, plaintiff lacks capacity to sue and/or legal

 standing to bring this action in that plaintiff is not properly formed, is doing business within the

 State of New York without authorization as required by law, and/or is not the holder of the note

 and mortgage at issue herein in that, inter alia, the assignments of mortgage herein were

 defective and no delivery of the note and mortgage to plaintiff took place.

                               THIRD AFFIRMATIVE DEFENSE

                16.     Upon information and belief, the amended complaint is barred by

 plaintiff's laches, acquiescence, unclean hands, waiver, estoppel, and bad faith.



                                                  -3-




                                                3 of 7
Case 1:21-cv-00798-PKC-VMS Document 1-16 Filed 02/12/21 Page 4 of 7 PageID #: 97




                              FOURTH AFFIRMATIVE DEFENSE

                17.     Upon information and belief, the plaintiff has failed to mitigate its

 damages, if any.

                                FIFTH AFFIRMATIVE DEFENSE

                18.     Upon information and belief, the amended complaint is barred by the

 applicable statute of limitations.

                                SIXTH AFFIRMATIVE DEFENSE

                19.     Upon information and belief, the amended complaint is barred by

 plaintiff's culpable conduct and failure to comply with the pertinent statutory and regulatory

 requirements for a reverse mortgage, as well as the pertinent statutory and local requirements for

 foreclosing a mortgage in Supreme Court, Queens County.

                              SEVENTH AFFIRMATIVE DEFENSE

                20.     Upon information and belief, the amended complaint is barred by the

 Statute of Frauds.

                               EIGHTH AFFIRMATIVE DEFENSE

                21.     Upon information and belief, the amended complaint is barred by

 plaintiff's failure to properly accelerate the unpaid balance of the note and mortgage at issue

 herein and to otherwise give the notices as required by and in accordance with the note and

 mortgage at issue herein.

                                NINTH AFFIRMATIVE DEFENSE

                22.     Upon information and belief, the court lacks personal jurisdiction over

 defendant Harbans Singh in that the amended summons and complaint have not been served on

 defendant Singh, and Louis Rosenthal, Esq., had no authority to accept service of the amended

                                                  -4-




                                               4 of 7
Case 1:21-cv-00798-PKC-VMS Document 1-16 Filed 02/12/21 Page 5 of 7 PageID #: 98




 summons and amended complaint on behalf of defendant Harbans Singh.

                               TENTH AFFIRMATIVE DEFENSE

                 23.     Upon information and belief, the amended complaint is barred by the

 failure of plaintiff’s assignor and plaintiff to comply with the forbearance agreement dated June

 1, 2012.

                 WHEREFORE, defendant Harbans Singh hereby demands judgment against

 plaintiff as follows:

                 (1)     dismissing the complaint; and

                 (2)     awarding such other and further relief as the Court deems just and proper

 together with reasonable attorneys' fees and the costs and disbursements of this action.

 Dated: New York, New York
        October 17, 2016

                                        __________________________________
                                        THOMAS TORTO, ESQ.
                                        Attorney for Defendant Harbans Singh
                                        419 Park Avenue South, Suite 406
                                        New York, New York 10016
                                        (212) 532-5881


 TO:     KRISS & FEUERSTEIN LLP
         Attorneys for Plaintiff
         360 Lexington Avenue, Suite 1200
         New York, New York 10017
         (212) 661-2900

         BIOLSI LAW GROUP P.C.
         Attorneys for Defendants Atlantic 111st LLC,
          Jarnail Singh, 111st Management Corporation
          and Richie Rich
         42 Broadway, Suite 12-144
         New York, New York 10004
         (718) 263-2624


                                                 -5-




                                               5 of 7
Case 1:21-cv-00798-PKC-VMS Document 1-16 Filed 02/12/21 Page 6 of 7 PageID #: 99




                                 ATTORNEY'S VERIFICATION


 STATE OF NEW YORK  )
                    )                   ss.:
 COUNTY OF NEW YORK )


                THOMAS TORTO, an attorney at law duly admitted to practice in the Courts of

 the State of New York, affirms under the penalties of perjury as follows:

                (1)     I am the attorney for defendant Harbans Singh in the above-captioned

 action. I have read the foregoing Verified Answer and know the contents thereof which are true

 to my own knowledge, except as the matters therein stated to be alleged on information and

 belief, and as to these matters, I believe them to be true.

                (2)     The reason this verification is made by me and not by defendant is that

 defendant resides in a county other than the one in which I maintain my office.

                (3)     The source of my information and the grounds of my belief are

 communications with my client and others, papers, reports, and investigation contained in the

 file.

 Dated: New York, New York
        October 17, 2016


                                        ___________________________
                                              THOMAS TORTO




                                                6 of 7
Case 1:21-cv-00798-PKC-VMS Document 1-16 Filed 02/12/21 Page 7 of 7 PageID #: 100



                      Index No. 713435/15

                      SUPREME COURT OF THE STATE OF NEW YORK
                      COUNTY OF QUEENS
                      =========================================================
                      MLF3 ATLANTIC LLC,

                              Plaintiff,

                                       - against -

                      ATLANTIC 111ST LLC, JARNAIL SINGH, 111ST MANAGEMENT
                      CORPORATION, THE CITY OF NEW YORK ENVIRONMENTAL
                      CONTROL BOARD, NEW YORK CITY DEPARTMENT OF
                      FINANCE, NEW YORK STATE DEPARTMENT OF TAXATION
                      AND FINANCE, CRIMINAL COURT OF THE CITY OF NEW YORK,
                      PAY-O-MATIC CHECK CASHING CORPORATION, EDUL N. AHMAD,
                      HARBANS SINGH, and "JOHN DOE #1 through JOHN DOE #12",
                      the last twelve names being fictitious and unknown to plaintiff, the persons
                      or parties intended being the tenants, occupants, persons or corporations,
                      if any, having or claiming an interest upon the premises described
                      in the complaint,

                            Defendants.
                      =========================================================
                                         VERIFIED ANSWER
                      =========================================================

                              THOMAS TORTO, ESQ.
                              Attorney for Defendant Harbans Singh
                              419 Park Avenue South, Suite 406
                              New York, New York 10016
                              (212) 532-5881




                                           7 of 7
